Citation Nr: 0213926	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to May 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

Service connection was originally denied for a back 
disability in April 1986.  The veteran was notified of that 
determination in a letter dated later that month.  The 
veteran did not perfect a timely appeal.  The veteran 
attempted to reopen his claim for service connection in July 
1996.  In a December 1996 rating decision, the RO found that 
the veteran did not submit new and material evidence to 
reopen his claim for service connection for a back 
disability.  The veteran appealed this determination to the 
Board.  

In a December 1999 decision, the Board reopened the veteran's 
claim for service connection for a back disability and 
remanded the claim for additional development.  Once again, 
in November 2000, the case was remanded to complete 
development requested in the December 1999 remand.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its November 2000 
remand.  

It is important to note that the veteran requested hearings 
before the RO and a member of the Board on his VA Form 9, 
received in February 1998.  However, in April 1998, he 
indicated that he no longer wanted a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a low back disability that may 
be associated with injury, disease or event of his military 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and informed 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the December 1996 
rating decision, the December 1997 statement of the case, the 
May 2000 and June 2002 supplemental statements of the case, 
the December 1999 and November 2000 Board remands and a 
December 2000 letter.  He was specifically told that there 
was no evidence showing that he currently has a back 
disability related to injury, disease or event of his 
military service.  The veteran was notified of the need to 
submit information concerning sources of treatment received 
for his low back disorder and was requested to submit 
completed release forms so that contemporaneous treatment 
records could be obtained.  Specific evidence, including 
medical nexus opinions from VA physicians, was requested on 
remands in December 1999 and November 2000.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in June 2002, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records, but that it was his responsibility to 
ensure that the RO received the records. No additional 
information regarding the sources of the veteran's treatment 
has been obtained.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the West Palm 
Beach, Florida VA medical facilities.  The veteran has 
submitted reports of private treatment, and these records 
have been associated with his claims folder.  Additionally, 
the veteran has been provided the opportunity to appear for 
VA examinations.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records show that he was 
treated in August 1980 for a sudden onset of back pain 
unrelated to trauma.  On examination, tenderness was noted in 
thoracic and lumbar spine regions.  The recorded impression 
was muscle strain.  Another report, dated in November 1981 
shows that the veteran had complaints of low back pain 
without history of injury.  A December 1981 report of 
physical therapy consultation shows a diagnosis of mechanical 
low back pain.  X-ray examination, conducted in December 1981 
showed a Schmol's node at the inferior end plate of L5.  
Mechanical low back pain and low back pain of unknown 
etiology were diagnoses noted in records compiled in 1982.  A 
history of a Schmorl's node and a possible diagnosis of 
herniated disc were considered in April 1983.  

In May 1983, the veteran was noted to have had low back pain 
for 3 or 4 months.  He stated that the onset of pain was 
gradual.  In addition, he reported that he had been on a 
boxing team when he had the first episode.  At the time of 
examination, he reported that the pain had worsened and that 
it now radiated into the right leg on occasion.  A September 
1983 neurosurgery consultation report shows that the veteran 
had a right-sided, resolving herniated disc at L4-5.  It was 
recommended that the veteran should be separated from 
military service on that basis.  

The veteran underwent a VA examination in July 1984.  At that 
time, the veteran reported that he had pains in the lower 
back since 1981.  He stated that there was a gradual onset of 
pain in the back that he had been told was due to disc 
disease.  The physical examination was consistent with the 
impression of rule out lumbosacral disc disease.  X-ray 
examination was normal.  

The report of magnetic resonance imaging of the lumbar spine 
shows the impression of developmentally small spinal canal.  
The L4-5 showed spinal stenosis developmental with 
superimposed slightly contained concentric disc herniation, 
versus annulus bulge and hypertrophic changes (soft tissue 
more than bone).  The L3-4 herniated disc was slightly more 
prominent right paracentral disc herniation superimposed upon 
small developmental spinal canal.  The L5-S1 region had 
concentric slight, moderate bilateral lateral recess stenosis 
but adequate dimension of the spinal canal and appearing low 
potential for bilateral transversing S1 nerve root 
impingement.  

The veteran submitted statements from W. J. Gogan, M.D.  The 
July 1997 statement is to the effect that the veteran was 
injured in the military and discharged because of his back.  
Apparently, the veteran had been told that he had a herniated 
disc at L5-S1.  As reported, the veteran was first seen for 
chiropractic treatment by Dr. H. Goldberg in February 1997.  
At that time, magnetic resonance imaging suggested a disc 
herniation at L3-4 and a well-contained disc herniation at 
L4-S1.  Dr. Gogan noted that he performed a discogram that 
produced pain in L3-4.  In addition, Dr. Gogan stated that he 
was not able to enter the L5-S1 level due to high iliac 
wings.  Dr. Gogan opined that the veteran had significant 
spondylosis and not likely internal disc disruption which 
occurred while he was in the military.  He stated, "If the 
patient is to believed and I do believe him, he gives a 
consistent history of pain while in the military". . . 

In an October 1997 statement, Dr. Gogan stated that the 
magnetic resonance imaging revealed spondylosis with 
degenerative disc disease at L3-4 which was identified as a 
positive source of pain by a lumbar a discogram that was 
performed.  

The veteran underwent VA examination in January 2000.  X-ray 
examination results were interpreted as showing some 
narrowing of the spinal canal in the entire lumbar spine 
compatible with the diagnosis previously made of congenital 
spinal stenosis.  There were minimal osetoarthritic changes, 
and disc spaces appear to be well maintained.  The claim 
folder was reviewed by the examiner who noted that the 
veteran had been seen repeatedly for symptoms very similar to 
what he reported on examination, that being chronic low back 
pain, pain in the anterior thigh, numbness and weakness in 
the right big toe.  The examiner noted that the veteran's 
history was confusing.  

In this regard, the examiner noted the veteran began 
reporting back problems in 1981 and made numerous, subsequent 
emergency room visits.  In 1984, he was noted to have chronic 
lumbosacral pain for several years with minimal findings.  
The veteran was seen in service by a neurosurgeon in 
September 1983 at which time, the impression was right L4-L5 
herniated nucleus pulposus with weakness of the right 
extensor hallicus longus.  However, subsequent examinations 
revealed normal findings.  The veteran stated that he began 
chiropractic treatment in 1996 who noted a progressive 
problem from service.  In May 1996, a neurologist found that 
the veteran had a history of progressive low back pain 
radiating into the lower extremities.  Magnetic resonance 
imaging showed slight concentric disc herniation as well as a 
herniated nucleus pulposus at L3, L4, slightly more prominent 
to the right.  He also had concentric slight herniated 
nucleus pulposus at L5-S1 area bilaterally.  At that time, 
the neurology impression was thigh pain, lumbar disc disease, 
versus meralgia paresthetic.  When the veteran was examined 
by Dr. Gogan an orthopedic surgeon in 1997, he gave the 
history of injury to the back in service and about being 
discharged from military service because of it.  Magnetic 
resonance imaging suggested spondylosis with degenerative 
joint disease with a small thecal sac and hypertrophy of the 
ligamenta flava.  A second magnetic resonance scan suggested 
disc herniation at L3-4 and a well contained disc herniation.  
A nerve conduction velocity study performed by Dr. Gogan 
reproduced the veteran's pain at L3-4 level.  He was unable 
to enter the L5-S1 because of a high level of iliac wings.  
He thought that the veteran had significant spondylosis and 
most likely internal disc disruption which he thought 
occurred while in the military.  The veteran at that time had 
pain in his anterior thigh, right big toe numbness and 
chronic lumbar pain.  The physical examination was not 
remarkable except for some degree of limitation of motion in 
the spine and for pain with full straight leg raising.  

The examiner further pointed out the veteran's subsequent 
examinations did not show any significant findings.  Findings 
in 1996 and 1997 suggested a L3-4 disc problem as well as 
some spinal stenosis.  The veteran indicated that the 
symptoms are related to those complained of in service.  The 
examiner recommended electromyogram nerve conduction studies 
to verify or confirm the discogram changes as well as the 
etiology of weakness of right extensor hallucis longus.  A 
previous nerve conduction study in 1996 by a private 
neurologist did not show any neurologic abnormality.  

Neurological examination was conducted in January 2000 as 
well.  At that time, the examination was consistent with 
chronic musculoskeletal low back pain rule out congenital 
spinal stenosis with back pain.  The examiner noted in 
addition that there were other compounding factors that could 
explain musculoskeletal low back pain.  In this regard, the 
veteran was noted to have a thoracolumbar scoliosis and flat 
feet.  The combination of all of these factors and congenital 
spinal stenosis could explain the back pain although 
congenital spinal stenosis with lumbar claudication usually 
caused symptoms in patients who are middle aged.  The 
examiner also noted a June 4, 1997 electromyogram that was 
normal.  Because of these factors another electromyogram was 
recommended.  

Pursuant to the November 2000 Board remand additional medical 
opinions were obtained from the VA examiners that examined 
the veteran in January 2000.  A January 2001 statement from 
these physicians is to the effect that the veteran's recent 
electromyogram ruled out the presence of spinal stenosis.  
But showed bilateral saphenous nerve lesions and bilateral 
medial planet nerve lesions.  The opinion reached was that 
the veteran had musculoskeletal back pain without 
radiculopathy.  In response to the question as to whether his 
low back symptoms are related to symptoms noted in the 
veteran's service, the VA examiners responded that the only 
relationship is that the veteran's complaints are similar.  

Thus, evaluation of the veteran's entire clinical record as 
well as electromyographic testing the VA examiners, in 
essence, indicate that there is no relationship between any 
existing back disability and injury, disease or event noted 
during the veteran's military service.  Although a statement 
from Dr. Gogan appeared to suggest that the veteran's current 
symptoms are related to his active service, this statement 
was not based on a review of the entire clinical records as 
the above-stated opinion was.  As a consequence, Dr. Gogan 
made reference to inservice injury that is not verified by 
service medical records.  These, rather, indicate that the 
veteran reported a gradual onset of symptoms without injury.  
In addition, while herniated discs were found on previous 
magnetic resonance imaging, no such disability was shown on 
the February 2000 VA magnetic resonance imaging where mild 
spondylotic changes were noted instead. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a low back disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

